Case 1:17-cr-00190-RJA-MJR Document 75-1 Filed 07/26/21 Page 1 of 1




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

                              Plaintiff,
        v.                                                              ORDER
                                                      Case No: 17-CR-00190-RJA-MJR
G. STEVEN PIGEON,

                              Defendant.



        UPON THE MOTION OF THE DEFENDANT, requesting that Defendant’s

Notice of Motion to Adjourn Status Conference be filed under seal, it is

        ORDERED, that defendant’s motion is granted and the Court will file said

document under seal.

        IT IS SO ORDERED.




                                      HON. RICHARD J. ARCARA
                                      UNITED STATES DISTRICT COURT



DATED: ________________________
